 Case 2:19-cv-01717-RGK-AGR Document 192 Filed 03/13/20 Page 1 of 2 Page ID #:7341



 1   Ellen E. McLaughlin (Pro Hac Vice)
     E-mail: emclaughlin@seyfarth.com
 2   Noah Finkel (Pro Hac Vice)
     E-mail: nfinkel@seyfarth.com
 3   Brian Stolzenbach (Pro Hac Vice)
     E-mail: bstolzenbach@seyfarth.com
 4   Sharilee Smentek (Pro Hac Vice)
     E-mail: ssmentek@seyfarth.com
 5   SEYFARTH SHAW LLP
     233 South Wacker Drive, Suite 8000
 6   Chicago, Illinois 60606-6448
     Telephone: (312) 460-5000
 7   Facsimile: (312) 460-7000
 8   Kristen M. Peters (SBN 252296)
     E-mail: kmpeters@seyfarth.com
 9   SEYFARTH SHAW LLP
     2029 Century Park East, Suite 3500
10   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
11   Facsimile: (310) 201-5219
     Giovanna A. Ferrari (SBN 229871)
12   E-mail: gferrari@seyfarth.com
     Chantelle C. Egan (SBN 257938)
13   E-mail: cegan@seyfarth.com
     SEYFARTH SHAW LLP
14   560 Mission Street, 31st Floor
     San Francisco, California 94105
15   Telephone: (415) 397-2823
     Facsimile: (415) 397-8549
16
     Kyllan Kershaw (Pro Hac Vice)
17   E-mail: kkershaw@seyfarth.com
     SEYFARTH SHAW LLP
18   1075 Peachtree Street, NE, Suite 2500
     Atlanta, GA 30309
19   Telephone: (404) 885-1500
     Facsimile: (404) 892-7056
20
     Counsel for Defendant
21   U.S. SOCCER FEDERATION, INC.
                            UNITED STATES DISTRICT COURT
22                         CENTRAL DISTRICT OF CALIFORNIA
23   ALEX MORGAN, et al.,                       Case No. 2:19-cv-01717-RGK-AGR
                                                ERRATA TO EXHIBIT 1 OF
24                   Plaintiffs,                CARLYN IRWIN’S SECOND
                                                DECLARATION IN SUPPORT OF
25       v.                                     DEFENDANT’S OPPOSITION TO
                                                PLAINTIFFS’ MOTION FOR
26   U.S. SOCCER FEDERATION, INC.,              PARTIAL SUMMARY JUDGMENT
27                   Defendant.                 Judge:       Hon. R. Gary Klausner
                                                Hearing:     March 30, 2020 at 9:00 a.m.
28                                              Place:       Courtroom 850

       ERRATA TO EXHIBIT 1 OF CARLYN IRWIN’S SECOND DECLARATION IN SUPPORT OF DEFENDANT’S
                              MOTION FOR PARTIAL SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 192 Filed 03/13/20 Page 2 of 2 Page ID #:7342



 1      Defendant inadvertently filed an incorrect document at Dkt. 186-28, Exhibit 1 to
 2   Carlyn Irwin’s Second Declaration in Support of Defendant’s Opposition to Plaintiffs’
 3   Motion for Partial Summary Judgment, on March 9, 2020. Defendant hereby submits an
 4   errata to correct this inadvertent error. Through this errata, Defendant corrects such
 5   inadvertent error and replaces Dkt. 186-28 with the attached document, Exhibit 1 to
 6   Carlyn Irwin’s Second Declaration.
 7      We have only just become aware of this inadvertent mistake and are filing this errata
 8   thereafter immediately.
 9   Dated: March 13, 2020                         Respectfully submitted,
10                                                 U.S. SOCCER FEDERATION, INC.
11
12                                                 By:    /s/Brian Stolzenbach
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
        ERRATA TO EXHIBIT 1 OF CARLYN IRWIN’S SECOND DECLARATION IN SUPPORT OF DEFENDANT’S
                               MOTION FOR PARTIAL SUMMARY JUDGMENT
